United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50644
                          Summary Calendar



GEOFFREY E. ROHDE,

                                    Plaintiff-Appellant,

versus

CITY OF AUSTIN, TEXAS,

                                    Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 1:04-CV-280-SS
                         --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Geoffrey E. Rohde filed the instant 42 U.S.C. § 1983 action

to challenge an ordinance (“the Ordinance”) enacted by the City

of Austin that forbids smoking in public places.   Rohde contended

that the Ordinance violated his First and Fourteenth Amendment

rights.   The district court determined that Rohde had failed to

state a claim upon which relief could be granted and dismissed

his suit.   Rohde appeals that dismissal.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50644
                                 -2-

     Our review of the record reveals that the district court did

not have jurisdiction to enter its amended judgment because this

judgment was entered after Rohde had noticed his appeal from the

district court’s original judgment.    See Henry v. Indep. Am. Sav.

Ass’n, 857 F.2d 995, 997-98 (5th Cir. 1988).   Accordingly, to the

extent that Rohde seeks to challenge the district court’s amended

judgment, which was the only judgment to address his Due Process

claim, that matter is not before us.

     Rohde did timely notice his appeal from the district court’s

original judgment, which addressed Rohde’s First Amendment claim.

The First Amendment recognizes certain rights of association

involving private relationships and shields these relationships

from governmental interference.    See Louisiana Debating and

Literary Ass’n v. City of New Orleans, 42 F.3d 1483, 1493 (5th

Cir. 1995).   One type of relationship that qualifies for this

protection is associations that are marked by “deep attachments

and commitments to the necessarily few other individuals with

whom one shares not only a special community of thought,

experiences, and beliefs, but also distinctively personal aspects

of one’s life.”    Roberts v. United States Jaycees, 468 U.S. 609,

620 (1984).   Rohde has not shown that the disputed associations

fall into this category.   See id. at 622.

     The Constitution also protects associations that exist for

the purpose of engaging in expressive activities protected by the

First Amendment.   Louisiana Debating and Literary Ass’n, 42 F.3d
                            No. 04-50644
                                 -3-

at 1493.    Rohde has not shown that the disputed relationships

fall into this category, as he has not shown that he and his

friends meet for the purpose of engaging in activity that

communicates a certain message to those who witness it.     See

Cabrol v. Town of Youngsville, 106 F.3d 101, 109 (5th Cir. 1997).

Rohde has not shown that the district court erred in concluding

that he had failed to state a First Amendment claim upon which

relief could be granted.    The judgment of the district court is

AFFIRMED.